Citation Nr: 1119055	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-43 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

The Veteran performed active military service from November 1940 to September 1945.  He died in February 2006.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

Clear and unmistakable error (hereinafter: CUE) in a prior final RO decision has been raised by Appellant's representative, but has not been adjudicated by the RO.  The Board lacks jurisdiction to address this claim.  The Board therefore refers this matter to the RO for appropriate action.  The appeal must be REMANDED to the RO (pending claim, no Board jurisdiction).  VA will notify Appellant if further action is required.




REMAND


In Harris v. Derwinski, 1 Vet. App. 180 (1991), the Court dismissed a Board decision as premature.  The Court held that the Board's decision was premature because that claim was "inextricably intertwined" with another claim which was undecided and pending before VA.  In this case, Appellant's representative has recently raised the issue of CUE in a prior RO decision.  The representative further alleges that the outcome of the appeal for the cause of death might be affected if Appellant wins this new CUE claim.  Thus, it would be premature for the Board to adjudicate the cause of death claim while an inextricably intertwined claim remains pending before the RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Following development and adjudication of any pending claim or claims that Appellant or her representative has filed, the appeal for the cause of death of the Veteran must be re-adjudicated.  

2.  If all the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be furnished to Appellant and her representative.  They should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board for further consideration.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  Appellant need take no action unless otherwise notified.  Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


